Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158486(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                    SC: 158486                                          Justices
  v                                                                 COA: 337686
                                                                    Tuscola CC: 13-012652-FH;
                                                                      16-013674-FH
  JOHN DAVID VANDERPOOL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a corrected
  supplemental brief is GRANTED. The corrected brief submitted on August 22, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2019

                                                                               Clerk